Name: Council Regulation (EEC) No 665/91 of 18 March 1991 opening and providing for the administration of Community tariff quotas for certain industrial products (1991)
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 No L 75/4 Official Journal of the European Communities 21 . 3 . 91 COUNCIL REGULATION (EEC) No 665/91 of 18 March 1991 opening and providing for the administration of Community tariff quotas for certain industrial products (1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be to able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the ad ­ ministration of the quantities draw by that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas production in the Community of certain industrial products will remain in the course of 1991 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June 1991 or a period up to 31 December 1991 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; 1 . From the date of entry into force of this Regulation until the date shown in the table below, the duties appli ­ cable to imports of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN codes (a) Description Date of expiry Amount of quota Quota duty (%) 09.2706 ex 8540 30 10 Colour cathode-ray tubes with a dot mask, equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,40 mm between colour dots , a diagonal angle of deflection of not more than 90 ° , convergence errors not exceeding 0,8 mm at the corners and a diagonal screen measurement of more than 29 and not more than 42 cm 30. 6. 1991 300 000 pieces 0 09.2817 ex 8110 00 11 Antimony ingots 31 . 12. 1991 3 750 tonnes 0 09.2819 ex 8471 93 50 Hard-disk storage units of 3,5 inches 31 . 12. 1991 250 000 pieces 0 (a) See Taric codes in the Annex. 21 . 3 . 91 Official Journal of the European Communities No L 75/5 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full , it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the seventh day following its publication in the  Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1991 . For the Council The President J.-C . JUNCKER ANNEX Taric codes Order No CN code Taric code 09.2706 09.2817 09.2819 ex 8540 30 10 ex 8110 00 11 ex 8471 93 50 * 27 * 10 * 70